Citation Nr: 0320094	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  93-24 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for reactive airway 
disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



REMAND

The veteran had active duty from September 1987 to January 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 RO rating decision which 
granted service connection for reactive airway disease and 
assigned a noncompensable rating; the veteran appeals for a 
higher rating.  

In August 1999 the Board remanded this issue to the RO for 
further evidentiary development.  The case was then returned 
to the Board.  Beginning in July 2002, the Board directly 
undertook additional development of the evidence on this 
issue, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  The development was partly completed.  
The above regulation which permitted the Board itself to 
directly develop evidence was recently invalidated by a court 
decision.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In light 
of this, the case must be returned to the RO.

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should obtain reports of all 
of the veteran's pulmonary function tests 
(PFTs) performed since 1992 at the VAMCs 
in Biloxi, Mississippi and Pensacola, 
Florida.  This should specifically 
include reports of PFTs at the Biloxi 
VAMC in September 1996 and February 2000.  
If the reports are not available, then 
the VAMC should specifically indicate 
that copies of such reports are 
unavailable.

2.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, the RO 
should readjudicate the claim for a 
compensable rating for reactive airway 
disease.  If the claim is denied, the RO 
should issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


